Citation Nr: 0926518	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  07-36 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1974 to 
April 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to a TDIU.

In statements submitted in 2006, the Veteran appears to be 
taking issue with the effective date assigned in an April 
2004 rating decision granting service connection for paranoid 
schizophrenia.  This issue is referred to the RO.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include 
paranoid schizophrenia rated at 70 percent disabling and a 
right ankle disability rated as 0 percent disabling, for a 
combined rating of 70 percent.

2.  The medical evidence of record demonstrates that the 
Veteran is unemployable due to his service-connected paranoid 
schizophrenia.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 
5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

In an April 2004 rating decision, the RO granted service 
connection for paranoid schizophrenia assigning a 70 percent 
evaluation dating back to November 22, 1988.  As the Veteran 
met the schedular criteria for a TDIU, the RO sent the 
Veteran a VA-Form 21-8940 to determine his employment status 
and whether he was considered unemployable.  The Veteran did 
not respond to the RO's request so the RO denied entitlement 
to a TDIU in March 2005.  The Veteran stated on his VA-Form 9 
that he had not worked since 1983.  A January 2008 RO report 
of contact notes that the Veteran was contacted again 
regarding filling out the VA-Form 21-8940.  The Veteran 
reportedly stated that this was some type of entrapment, he 
would not fill out the form, and that it was very-well 
established that he was totally unemployable; he then hung up 
on the RO personnel.

The Veteran meets the schedular requirements for TDIU since 
he has a 70 percent evaluation for paranoid schizophrenia.  
Thus, the determinative issue is whether he is shown to be 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability without 
regard to advancing age.

The only medical records in the claims file are dated from 
1982 to 1989.  The Veteran was scheduled for a VA examination 
in March 2002 for his service connection claim for paranoid 
schizophrenia but failed to report.  Although the Veteran 
stated that he had not worked since 1983 on his VA-Form 9, as 
noted in the January 2008 report of contact, he is not 
otherwise being very cooperative with the issue of 
entitlement to a TDIU; so additional attempts to get 
information from him and even report for a VA examination 
appear to be futile.  Even though there is no recent medical 
evidence pertaining to the Veteran's employability status, 
however, the medical evidence of record dating back to 1982 
establishes that the Veteran is unable to follow a 
substantially gainful occupation as a result of his service-
connected paranoid schizophrenia.  

A September 1982 private hospital record notes that the 
Veteran was paranoid and threatening people on the job and 
was referred as a kind of emergency situation.

An August 1983 private psychiatric evaluation notes that the 
Veteran explained that he had a total of 38 jobs in the last 
few years and that he lost his last job with the Corpus 
Christi Public Works Department after threatening his 
supervisor.  His explanation as to why he lost his job was 
reportedly fairly illogical and quite difficult to follow.  
It was noted that the Veteran graduated from high school and 
attended a number of vocational programs.  The Axis I 
diagnosis was schizophrenia, paranoid type, chronic; the 
Veteran had a history of paranoid ideation that had impaired 
his occupational and interpersonal functioning.  The current 
Global Assessment of Functioning (GAF) score was 31 with 31 
being the highest within the last year.

The Veteran's private psychiatrist, Dr. C., submitted 
numerous letters in the 1980's stating that the Veteran was 
100 percent disabled and unemployable.  A January 1983 letter 
signed by Dr. C. notes that the Veteran was currently under 
his professional care and suffered from paranoid 
schizophrenia and the Veteran was absolutely not employable 
at the present time.  A May 1985 letter from Dr. C. notes 
that the Veteran's diagnosis of schizophrenia paranoid type 
was in remission and that the Veteran was currently 100 
percent disabled.  A June 1982 letter from Dr. C. notes that 
the Veteran's diagnosis was paranoid schizophrenia and that 
he was 100 percent disabled.  In October 1989, Dr. C. 
submitted a letter certifying that the Veteran had been a 
patient of his off and on since October 1982 when he briefly 
hospitalized the Veteran.  After his discharge he began to 
see the Veteran fairly regularly from 1982 to 1987 and again 
in 1989.  The diagnosis was and continued to be paranoid-
schizophrenia chronic.  The Veteran was 100 percent disabled 
and had been so since he had first seen the Veteran.

A May 1988 VA special psychiatric examination report notes 
that the Veteran worked a few jobs after the military but had 
not worked since about 1982.  The Axis I diagnosis was 
schizophrenic disorder, paranoid type.  An August 1988 VA 
mental hygiene report notes that the Veteran suffered from 
chronic unemployment and had been unable to find employment 
or devote himself to sustained endeavors.  His current GAF 
score was 32 and his highest GAF score in the past year was 
35.

A May 1989 clinical evaluation at a private community center 
notes that the Veteran had been hospitalized in 1982 for 
threatening co-workers and that his work history had been 
unstable.  He reportedly had several job experiences for 
short periods, but interpersonal conflicts lead to 
termination of employment.  The Veteran worked as a truck 
driver for the City of Corpus Christi for three years but was 
presently unemployed and had been since 1983.  The GAF score 
was 30, with 30 being the highest in the last year.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth edition (DSM IV), a GAF score reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DSM IV, 
American Psychiatric Association (1994), pp.46-47; 38 C.F.R. 
§§ 4.125(a), 4.130.  A GAF score of 21-30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g.) stays in bed all day; no 
job, home, or friends).  A GAF score of 31-40 indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school.  

Given the multiple statements by medical professionals that 
the Veteran was 100 percent disabled, unemployable, had a 
history of employment difficulties, had not worked since 
1983, and had GAF scores that placed in him the categories of 
having hallucinations, serious impairment in communication, 
some impairment in reality testing, and major impairment in 
several areas including work, the medical evidence shows that 
the Veteran is unemployable due to his service-connected 
paranoid schizophrenia.  There is no reason shown to doubt 
that the Veteran continues to be unemployable.  See 38 C.F.R. 
§ 3.102.  Therefore, entitlement to a TDIU is warranted.  

The claim for entitlement to a TDIU has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted above, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to a TDIU is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


